Title: From George Washington to Silvanus Seely, 25 August 1781
From: Washington, George
To: Seely, Silvanus


                        sir

                            Head Quarters 25th Augst 1781.
                        
                        On the 27th Instant you will commence Your March from Dobb’s Ferry—with your   Troops—on the
                            Road by the New Bridge, thro’ Aquacanack to Springfield—where you will receive further Orders from Major Genl Lincoln. I
                            am sir Your most humble Servant,
                        
                            Go: Washington
                        
                    